EXHIBIT 10.24

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is entered into by and between EMC
Underwriters, LLC (“Underwriters”), an Iowa limited liability company, and
Employers Mutual Casualty Company (“EMC”), an Iowa corporation.

 

WHEREAS, Underwriters provides surplus lines brokerage services (the “Products”)
in its service area; and

 

WHEREAS, Underwriters believes it is in its own best interests to enter into an
agreement with EMC for the provision of certain management, administrative, and
operational services, to allow Underwriters to concentrate on the continued
offering and distribution of its Products; and

 

WHEREAS, EMC desires to provide certain management, administrative, and
operational services to Underwriters; and

 

WHEREAS, Underwriters and EMC each desire that the management, administrative,
and operational services of EMC be made available as needed in order to provide
a consistent level of high quality services to Underwriters' clients;

 

NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:

 

1

SERVICES PERFORMED BY EMC

 

Upon request by Underwriters and acceptance and approval by EMC, EMC shall
perform those mutually agreed upon services reasonably required to assist in the
management, administration, and operation of Underwriters, which may include,
but not be limited to, the services set out below. These services shall be
performed in accordance with sound management techniques.

 

 

1.1

Productivity and Technology. EMC will provide systems and services to
Underwriters necessary to provide adequate and appropriate data and processing
of data for the support of Underwriters' operations and business.

 

 

1.2

Marketing.

 

Providing any marketing activities requested by Underwriters.

 

 

1.3

Strategic Planning and Operational Services.

 

Provide such strategic planning and services for the management of the
operations of Underwriters as mutually agreed.

 

260

 

--------------------------------------------------------------------------------





 

1.4

Legal Services.

 

Provide or arrange for the provision of such legal services as are necessary to
meet the needs of Underwriters.

 

 

1.5

Property and Equipment.

 

Provide the property and equipment required by Underwriters to carry out its
business. Title to any property purchased shall be held by EMC.

 

 

1.6

Administrative Services. Provide Underwriters with administrative functions
requested by Underwriters.

 

 

1.7

Human Resources. Underwriters utilizes EMC employees.

 

 

1.8

Financial. Assist Underwriters with certain financial services, including, but
not limited to maintenance of appropriate banking relationships, including the
establishment, maintenance, and/or transfer or termination of bank accounts in
the name of Underwriters, in accordance with Underwriters authorization.

 

 

1.9

Insurance and Reinsurance. Assist Underwriters in obtaining and maintaining
general liability insurance, including professional liability insurance,
directors and officers liability insurance, reinsurance, and any bonds or other
insurance necessary and appropriate.

 

 

1.10

Internal Audit.

Develop, maintain, and perform internal audit functions.

 

2

Notwithstanding anything in this Agreement to the contrary, EMC shall have no
financial responsibility for any cost or expense relating to the operation of
Underwriters.

 

3

During the term of this Agreement Underwriters agrees not to enter into any
arrangement with any other person or entity that will directly or indirectly
infringe upon or diminish the rights, duties, or responsibilities of EMC
hereunder.

 

4

Compensation. Underwriters shall reimburse EMC for salaries of certain EMC
employees based on actual time spent working for Underwriters. Payroll taxes and
employee benefits will be allocated based on the prior year ratio of these
consolidated expenses to salaries. Rent for the use of EMC property will be
based on square footage of space utilized. Other expenses such as travel,
equipment, printing, supplies and telephone charges will be allocated based upon
actual usage. Costs for insurance are calculated as follows:

 

•

Work Comp - A ratio based upon the number of Underwriters employees to the
overall number of employees insured under the applicable policy.

 

•

Fiduciary Liability - A ratio based upon the number of Underwriters employees to
the overall number of employees insured under the applicable policy.

 

261

 

--------------------------------------------------------------------------------



 

•

E&O, D&O - A ratio based upon the number of Underwriters employees to the
overall number of employees insured under the applicable policy.

 

•

Financial Institution Bond - A ratio based upon the number of Underwriters
employees to the overall number of employees insured under the applicable
policy.

 

•

Extortion - A ratio based upon the number of Underwriters employees to the
overall number of employees insured under the applicable policy.

 

•

Property - A ratio based upon the number of square feet utilized by Underwriters
to the overall square footage insured under the applicable policy.

 

•

Liability - A ratio based upon the number of square feet utilized by
Underwriters to the overall square footage insured under the applicable policy.

 

•

Auto - A ratio based upon the number of cars insured by Underwriters to the
overall number of cars insured under the applicable policy.

 

•

Umbrella - A ratio based upon the number of square feet utilized by Underwriters
to the overall square footage insured under the applicable policy.

Payments for all said salaries, expenses and/or costs shall be due to EMC no
later than forty-five (45) days after the end of each quarter.

 

5

Effective Date. Subject to any necessary regulatory approval, the effective date
of this Agreement shall be December 31, 2007.

 

6

Term. The term of this Agreement shall be for a period of one (1) year, and will
automatically extend for additional one (1) year terms unless written notice is
given by one of the parties at least ninety (90) days prior to the expiration of
the then-current one-year term, in accordance with the requirements set out
below.

 

7

Termination. Either party may terminate this Agreement upon ninety (90) days
prior written notice to the other party. Notwithstanding the foregoing sentence,
the parties may agree to a shorter termination period by written agreement
signed by both parties.

 

Either party may terminate this Agreement at any time upon delivery of written
notice to the other (i) if the other party applies for or consents to the
appointment of a receiver, trustee, or liquidator of all or a substantial part
of its assets, files a voluntary petition in bankruptcy, admits in writing its
inability to pay its debts as they become due, makes a general assignment for
the benefit of creditors, files a petition or an answer seeking reorganization
or arrangement with creditors or taking advantage of any insolvency law; or (ii)
if an order, judgment, or decree is entered by a court of competent jurisdiction
adjudicating the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a receiver, trustee or liquidator of all or a
substantial part of its assets.

 

In the event of termination by either party for any reason, EMC shall (i)
proceed to transfer all of its responsibilities under this Agreement to
Underwriters, or any

 

262

 

--------------------------------------------------------------------------------



management company designated by Underwriters, in an orderly fashion subject to
a full and complete accounting, and (ii), if so requested by Underwriters, make
a good faith effort to find another company to provide the services performed by
EMC for the benefit of Underwriters pursuant to this Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to the benefit of their respective successors and assigns.

 

8

Independent Contractors. Nothing in this Agreement shall affect the separate
identities of Underwriters and EMC. Except as specifically agreed herein,
neither party to this Agreement intends to be the partner or agent of the other.
Neither party intends to limit the other party in any manner in the conduct of
its businesses, ventures, or activities not specifically provided for in this
Agreement.

 

9

Amendments. This Agreement may be amended at any time by mutual agreement of the
parties, provided that any amendment shall be in writing signed by both parties
and shall be subject to regulatory approval before it becomes effective.

 

10

Indemnity.

 

Underwriters shall indemnify and hold harmless EMC and will reimburse EMC for
any loss, liability, claim, damage, expense, including cost of investigation and
defense and reasonable attorney fees and expenses, sustained or incurred by EMC
arising out of or relating to any breach by Underwriters of its duties,
obligations, or representations under this Agreement.

 

EMC shall indemnify and hold harmless Underwriters and will reimburse
Underwriters for any loss, liability, claim, damage, expense, including cost of
investigation and defense and reasonable attorney fees and expenses, sustained
or incurred by Underwriters arising out of or relating to any breach by EMC of
its duties, obligations, or representations under this Agreement.

 

11

Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute but one and
the same instrument, but none of which will be deemed to be binding unless and
until all parties have signed this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of January, 2008, to be effective as of December 31, 2007.

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

By:

/s/ Bruce G. Kelley

 

Bruce G. Kelley

 

President and Chief Executive Officer

 

 

EMC UNDERWRITERS, LLC

 

By:

/s/ Daniel C. Crew

 

Daniel C. Crew

 

President and Chief Operating Officer

 

 

263

 

 